DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment, arguments and remarks, filed on 2/8/2021, in which claims 1-20 are presented for further examination.
Claims 1, 11, 14 and 20 have been amended.

Response to Amendments
Applicant’s amendments to claims 1, 14 and 20 have been accepted.  Support was found in at least [0115]-[0120] of the specification.
Applicant’s amendment to claim 11 has been accepted.  Support was found in at least [0087]-[0089] of the specification and Fig. 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-20, filed on 2/8/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103, see the bottom of page 8 to the top of page 9 of applicant’s remarks, filed on 2/8/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US 10,223,375 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘375 patent.
Application: 16/254,921
U.S. Patent: 10,223,375
1.  A method comprising:

receiving, by a first device from a second device, a first data block and a second data block having a first size that is a smallest size usable by a file system of the second device;




storing the first data block and the second data block into a single destination data block having a second size that is a smallest size usable by a file system of the first device; and





maintaining a mapping among a first source identifier of the first data block and a second source identifier of the second data block with the single destination data block.








14.  Same as 1.

20.  Same as 1.
A method comprising:

receiving, by a first device from a second device, a first data block and a second data block having a first size that is a smallest size usable by a file system of the second device, wherein the first data block is assigned a first source identifier and the second data block is assigned a second source identifier by the second device;

storing the first data block and the second data block into a single destination data block having a second size that is a smallest size usable by a file system of the first device, wherein the second size is at least twice the first size such that at least two data blocks from the second device can be stored into the single destination data block;

maintaining a mapping among the first source identifier and the second source identifier with the single destination data block based upon the single destination data block storing both the first data block and the second data block; and

compressing the single destination data block into a compressed data block, wherein the mapping is updated to map the first source identifier and the second source identifier to the compressed data block.

13.  Same as 1.

15.  Same as 1.

23.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-9 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al., US 2013/0103920 (hereinafter “Wei”) in view of Wong et al., US 5,832,525 (hereinafter “Wong”) in further view of Bernhase, US 2012/0216009 A1 (hereinafter “Bernhase”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 14 and 20
Wei discloses a method comprising:
receiving, by a first device from a second device, a first data block and a second data block, the second data block having a first size of the second device (Wei, [0037] and [0038], see massive files with different sizes are split into file object blocks [i.e., first and second data blocks], where the files are first received before being split);
storing the first data block and the second data block into a single destination data block having a second size that is a size usable by a first file system, of the first device (Wei, [0041] and [0042], see writing the file objects [i.e., first and second data blocks] obtained from file splitting into the same size level in the large object storage file [i.e., single destination data block]); and

On the other hand, Wong discloses smallest size usable by a second file system (Wong, Col. 18, line 64-Col. 19, line 15, see computing the smallest cluster usable for the data in the saving file system), different than the second file system (Wong, Col. 15, line 62-Col. 16, line 7, 
On the other hand, Bernhase discloses maintaining a mapping to map a first source identifier, used by the second file system to reference the first data block, to a first data extent identifier and a first data extent part associated with the single destination data block and to map a second source identifier, used by the second file system to reference the second data block, to the first data extent identifier and a second data extent part associated with the single destination data block of the first file system (Bernhase, [0035]-[0037], see storing tracks 250a, 250b & 250c [i.e., data blocks] from the source storage device [i.e., second device] to the target storage device [i.e., first device] and establishing a data preservation relationship [i.e., mappings] from the source storage device to the target storage device; Bernhase, [0042]-[0045], see mapping extent ranges from the source storage device to the target storage device; and Bernhase, Figs. 2A-2E).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bernhase’s teachings to the combination of Wei and Wong.  A skilled artisan would have been motivated to do so in order for improved storage efficiency, see Bernhase, [0008].  In addition, both/all of the references (Wei, Wong and Bernhase) disclose features that are directed to analogous art and 
Claim(s) 14 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 14, Wei discloses a computing device, comprising:
a memory comprising machine executable code having stored thereon instructions (Wei, [0010], see computer readable storage medium); and
a processor coupled to the memory (Wei, [0010], see storage controller).
With respect to claim 20, Wei discloses a non-transitory computer-readable medium having stored thereon instructions (Wei, [0010], see computer readable storage medium).

Claims 2 and 15
With respect to claims 2 and 15, the combination of Wei and Wong discloses comprising:
reorganizing the first data block and the second data block within the single destination data block (Wei, [0041] and [0042]).

Claims 3 and 16
With respect to claims 3 and 16, the combination of Wei and Wong discloses wherein the maintaining comprises:
associating the first data block and the second data block with separate sub-extents of the single destination data block (Wei, Fig. 11f, step 990).

Claims 4 and 17
With respect to claims 4 and 17, the combination of Wei and Wong discloses comprising:
reorganizing the single destination data block by removing unused portions of the single destination data block (Wei, [0042], see sequential writing).

Claims 5 and 18
With respect to claims 5 and 18, the combination of Wei and Wong discloses comprising:
maintaining a reference count for each sub-extent of the single destination data block to track a number of references to each sub-extent (Wong, Col. 26, lines 7-22).

Claims 6 and 19
With respect to claims 6 and 19, the combination of Wei and Wong discloses wherein a first reference count of a first sub-extent and a second reference count of a second sub-extent indicate that a number of references to the first sub-extent is greater than a number of references to the second sub-extent (Wong, Col. 26, lines 7-22).

Claim 7
With respect to claim 7, the combination of Wei and Wong discloses comprising:
compressing the single destination data block as a compressed data block (Wong, Col. 27, lines 26-45).

Claim 8
With respect to claim 8, the combination of Wei and Wong discloses comprising:
reorganizing the compressed data block by removing unused portions of the compressed data block (Wei, [0042], see sequential writing) and rewriting the single destination data block based upon the compressed data block (Wong, Col. 27, lines 26-45).

Claim 9
With respect to claim 9, the combination of Wei and Wong discloses wherein the rewriting comprises:
rewriting the compressed data block as an uncompressed destination data block (Wong, Col. 27, lines 26-45).

Claim(s) 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei in view of Wong in further view of Bernhase in further view of Ambat et al., US 2012/013684 A1 (hereinafter “Ambat”).

Claim 10
Claim 10 incorporates all of the limitations of claim1 above.
On the other hand, Ambat discloses wherein the first data block and the second data block were deduplicated at the second device by use of sharing data extents among a plurality of logical containers, and the method further comprising preserving a result of the sharing when storing the first data block and the second data block at the first device (Ambat, [0017]).  It would have been obvious to one of ordinary skill in the art at the time the 

Claim 11
With respect to claim 11, the combination of Wei, Wong, Bernhase and Ambat discloses comprising:
utilizing the mapping to extract at least one of the first data block or the second data block from the single destination block for client access (Bernhase, [0032]).

Claim 12
With respect to claim 12, the combination of Wei, Wong, Bernhase and Ambat discloses comprising:
receiving the first source identifier and the second source identifier in a metadata stream that is separate from the data stream (Ambat, [0019]-[0022]).

Claim 13
With respect to claim 13, the combination of Wei, Wong, Bernhase and Ambat discloses wherein the metadata stream includes metadata indicative of logical offsets within a file at which the first data block and the second data block are stored in the second device (Wei, Fig. 11f, step 990; and Ambat, [0019]-[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Bjornsson et al. for techniques for shared data storage provisioning with thin devices;
– Faith et al. for cloning using an extent-based architecture;
– Linstead for data migration with source device reuse; and
– Periyagaram et al. for logical replication mapping for asymmetric compression.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152